Citation Nr: 0617564	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-36 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2005) for blindness in the 
left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had honorable active service from April 1943 to 
August 1945.

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The veteran testified at a hearing at the RO before the 
undersigned in April 2005.  Subsequently, the Board granted 
the veteran's motion to advance his case on the docket, 
pursuant to 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).

The Board remanded the case in June 2005 for additional 
development of the evidence.

In March 2006, the veteran submitted a signed statement 
indicating that he did not recall signing a consent form 
regarding the treatment at issue, and requesting a copy of 
the consent form.  As discussed fully below, a signed consent 
form is not currently of record and the Board is requesting 
that the RO to make additional efforts to secure any signed 
consent forms regarding the medical treatment at issue.  Any 
such records received will be added to the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for blindness in the left eye.  The treatment 
at issue was furnished in November 2000 by the Scott & White 
Clinic in Temple, Texas, a fee-based provider under contract 
with VA to provide care to the veteran.  In November 2000, 
the veteran underwent photodynamic/Visudyne (laser) therapy 
for treatment of macular degeneration of the left eye 
(neovascularization).

The veteran contends both that the left eye was the wrong eye 
treated and that the Visudyne (laser) therapy was incorrectly 
administered, as it is only supposed to be used for wet 
macular degeneration, when he had dry macular degeneration of 
the left eye.  He also asserts that he was not informed of 
the nature of the treatment or its possible consequences.  In 
essence, the veteran asserts that as a result of the November 
2000 medical treatment, he sustained additional disability of 
the left eye, claimed as blindness, that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on VA's part.  In 
the alternative, the veteran asserts that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, as he believes that the 
doctor who performed the November 2000 procedure at the Scott 
& White Clinic was not qualified to perform this therapy 
(Visudyne) and should have done more research.

In pertinent part, 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005) provides for compensation for qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A qualifying additional 
disability is one in which the disability was not the result 
of the veteran's willful misconduct; and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran; and, the proximate cause 
of the disability is the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was the 
result of an event not reasonably foreseeable. Id.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2005).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent. 38 C.F.R. § 3.361(d)(1) 
(2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2005).

In June 2005, the Board remanded the case to the RO with 
instructions to obtain the full set of hospital records, 
representing all the treatment records relevant to the 
procedures at issue. It was specifically requested that the 
RO request a copy of any and all consent forms signed by the 
veteran prior to the November 2000 treatment.  The RO was 
also specifically requested to have the certifying official 
indicate if any record was unavailable.  

In addition, a specialized VA examination and medical 
opinion, addressing the nature and extent of the veteran's 
left eye conditions, both prior to and following the November 
2000 treatment, and the appropriateness of the care provided, 
was requested.

In August 2005, copies of treatment records of Scott & White 
clinic were received by the RO.  These records are 
duplicative of those previously received.  One of the 
documents already of record is a November 28, 2000 Division 
of Ophthamology Treatment Room Record-Laser and Minor 
Procedues, indicating that the procedure was explained and 
informed consent was obtained.  This record was signed by a 
physician.  However, there is no copy of any signed consent 
form included with those documents.  In addition, there is no 
indication by the providers of the documents that a copy of 
any signed consent form was unavailable, as requested by the 
Board.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Veterans Appeals (Court) has held that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  

In light of the veteran's contentions, and his recent March 
2006 written request, the Board is of the opinion that 
another attempt to obtain a copy of any signed consent 
regarding the treatment in question is necessary.  If no 
additional records are available, such fact must be 
documented in the record.

If additional records are obtained, the RO should obtain an 
addendum to the December 2005 VA opinion which considers and 
addressed any additional records.

In addition, during the course of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
degree of disability or the effective date for the for the 
award of benefits if service connection under the provisions 
of 38 U.S.C.A. § 1151 is awarded.  As these questions are 
currently involved, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection under § 1151 is granted, and also includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating for the 
claim on appeal as outlined in Dingess 
and Hartman, supra. 

2.  The RO should take appropriate action 
to obtain any additional records not 
previously furnished from the Scott & 
White Hospital pertaining to the 
opthalmological treatment furnished to 
the veteran on November 28, 2000, 
specifically to include any consent 
form(s) signed by the veteran pertaining 
to the left eye photodynamic/Visudyne 
(laser) therapy at issue, including the 
administration of anesthesia.  If any 
such record is unavailable, the 
certifying official must so indicate.

3.  If, and only if, copies of any 
consent form(s) are received from Scott & 
White Clinic, the RO should arrange for 
the claims folder to be reviewed by the 
examiner who prepared the December 2005 
VA report with opinion (or a suitable 
substitute if the examiner is 
unavailable), for the purpose of 
preparing an addendum to the examination 
report.  After reviewing the record, 
including the additional consent form(s), 
the examiner is requested to comment on 
whether the consent form(s) signed by the 
veteran prior to the November 2000 laser 
eye treatment adequately advised him of 
the nature of the proposed procedure or 
treatment; the expected benefits; 
reasonably foreseeable associated risks, 
complications or side effects; reasonable 
and available alternatives; and 
anticipated results if nothing was done.

A rationale should be provided for all 
opinions expressed.  The veteran's 
medical records should be provided to the 
examiner prior to the examination and the 
examiner is requested to indicate in the 
examination report if the records were 
reviewed.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), to include 38 C.F.R. § 3.361 
(2005).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


